United States Department of Labor
Employees’ Compensation Appeals Board
_____________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, PUBLIC WORKS )
BUSINESS CENTER, Fort Bragg, NC, Employer
)
_____________________________________________ )
R.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-96
Issued: March 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 12, 2006 appellant filed a timely appeal from an August 2, 2006 Office of
Workers’ Compensation Programs’ decision adjudicating his claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a two percent impairment of the right ear
causally related to his employment and whether he has any ratable impairment of the left ear.
FACTUAL HISTORY
On June 4, 2003 appellant, then a 55-year-old maintenance mechanic supervisor (chief of
utilities), filed an occupational disease claim alleging that he sustained bilateral hearing loss and
ringing in his ears causally related to noise exposure at work.1 On March 22, 2005 the Office
1

In a May 21, 2003 report, an otolaryngologist diagnosed bilateral high frequency sensorineural hearing loss
caused by industrial noise exposure and bilateral tinnitus.

accepted his claim for bilateral noise-induced hearing loss. On March 30, 2005 appellant filed a
claim for a schedule award. He submitted copies of audiograms dated 1971 to 2000.
The Office referred appellant to Dr. Walter R. Sabiston, a Board-certified
otolaryngologist, for an examination on March 3, 2005. Dr. Sabiston stated that appellant had
bilateral high frequency sensorineural hearing loss caused by industrial noise exposure. An
audiogram performed on March 3, 2005 revealed the results of testing at the frequency levels of
500, 1,000, 2,000 and 3,000 cycles per second (cps): right ear decibels of 10, 5, 25 and 65; left
ear decibels of 5, 5, 5 and 60.
On March 18, 2005 an Office medical adviser reviewed the results of the audiometric
testing performed for Dr. Sabiston and applied the Office’s standardized procedures. He totaled
the decibels of 10, 5, 25 and 65 in the right ear for the frequency levels of 500, 1,000, 2,000 and
3,000 cps at 105 decibels and divided by 4 to obtain the average hearing loss of 26.25 decibels.
This average was then reduced by 25 decibels to equal 1.25 decibels which was multiplied by the
established factor of 1.5 to compute a 1.88 percent impairment of the right ear, rounded to 2
percent.2 The Office medical adviser totaled the losses of 5, 5, 5 and 60 in the left ear at 75
decibels and divided by 4 to obtain the average hearing loss of 18.75 decibels. This average was
then reduced by 25 decibels to equal zero which was multiplied by the established factor of 1.5
to compute a zero percent impairment of the left ear. The Office medical adviser indicated that
appellant had a two percent impairment of the right ear and a zero percent left ear impairment,
according to the standardized Office procedures for determining entitlement to a schedule award.
By decision dated August 2, 2005, the Office granted appellant a schedule award for 1.04
weeks for a two percent impairment in the left ear.3
LEGAL PRECEDENT
The schedule award provision of the Act4 and its implementing regulation5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The American Medical Association, Guides to the Evaluation of Permanent

2

Multiplying 1.25 by 1.5 equals 1.875 which the Office medical adviser rounded to 1.88.

3

The Federal Employees’ Compensation Act provides for 52 weeks of compensation for 100 percent loss of
hearing in one ear. 5 U.S.C. § 8107(c)(13)(A). Multiplying 52 weeks by 2 percent equals 1.04 weeks of
compensation.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

2

Impairment (A.M.A., Guides) has been adopted by the implementing regulation as the
appropriate standard for evaluating losses.6
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M..A, Guides.7 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.8 Then, the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.9 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.10 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss.11 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.12
ANALYSIS
The Office medical adviser reviewed the results of the audiometric testing performed on
March 3, 2005 for Dr. Sabiston and properly applied the Office’s standardized procedures. He
totaled the decibels of 10, 5, 25 and 65 in appellant’s right ear for the frequency levels of 500,
1,000, 2,000 and 3,000 cps at 105 decibels and divided by 4 to obtain the average hearing loss of
26.25 decibels. This average was then reduced by 25 decibels to equal 1.25 decibels which was
multiplied by the established factor of 1.5 to compute a 1.88 percent impairment of the right ear,
rounded to 2 percent. The Office medical adviser totaled the losses of 5, 5, 5 and 60 in the left
ear at 75 decibels and divided by 4 to obtain the average hearing loss of 0 decibels. This average
was then reduced by 25 decibels to equal 1.25 decibels which was multiplied by the established
factor of 1.5 to compute a zero percent impairment of the left ear. The Board finds that the
Office medical adviser correctly determined that appellant had a two percent impairment of the
right ear and no ratable impairment of the right ear.
On appeal, appellant asserts that he should be compensated for ringing in both ears, a
condition called tinnitus. The A.M.A, Guides allows for compensation of up to five percent for
tinnitus “in the presence of measurable hearing loss if the tinnitus impacts the ability to perform
activities of daily living.”13 The Board has held that there is no basis for paying a schedule
6

Id.

7

A.M.A., Guides 250 (5th ed. 2001).

8

Id.

9

Id.

10

Id.

11

Id.

12

Donald E. Stockstad, 53 ECAB 301(2002); petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).
13

A.M.A., Guides 246; Leslie M. Mahin, 55 ECAB 311 (2004).

3

award for a condition such as tinnitus unless the medical evidence establishes that the condition
caused or contributed to a permanent and ratable loss of hearing under the Act’s schedule award
provisions.14 On May 21, 2003 an otolaryngologist diagnosed bilateral high frequency
sensorineural hearing loss caused by industrial noise exposure and bilateral tinnitus. However,
he did not address whether the tinnitus caused or contributed to appellant’s hearing loss.
Dr. Sabiston did not diagnose tinnitus. The medical evidence in this case does not establish that
appellant has a tinnitus condition that caused or contributed to his loss of hearing. Consequently,
appellant is not entitled to a schedule award for his tinnitus condition.
CONCLUSION
The Board finds that appellant has no more than a two percent impairment of the right
ear. He has no ratable impairment of the left ear.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 2, 2005 is affirmed.
Issued: March 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Donald A. Larson, 41 ECAB 947 (1990); Charles H. Potter, 39 ECAB 645 (1988).

4

